Ellison, J.
The defendant was indicted as a druggist and dealer in drugs and medicines, for selling intoxicating liquors in less quantities than one gallon, without having a dramshop keeper’s license, and without being prescribed by a regularly registered physician. The indictment was found on April 29, 1882, and charges the sale to have been made on March '30, 1882.
The trial below- resulted in a conviction of defendant and he appeals. The judgment will have to be reversed for the reason that there is no proof of the venue. There-is nothing in the evidence preserved showing- the act charged was committed in Polk county.
At the time the offence is alleged to have been committed, the act of March 26, 1881 (Laws 1881, page 130), was in force; that act having repealed chapter 100, pages-1075-6, Revised Statutes. State v. Scott, ante, p. — -.
One who was a druggist, under the act of 1881, might lawfully sell intoxicating- liquors without the prescription of a physician.
But such druggist could not “retail, sell or give away any alcoholic liquors or compounds as a beverage.” In order, therefore, for a druggist to have committed any offence under that act, he must have sold the liquor as a beverage.
The indictment not having so charged it is fatally defective.
The j udgment is reversed and the cause remanded.
The other judges concur.